DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites “… frame elements have a width that is at or between 10 to 200 millimeters”.  The Examiner submits the highlighted phrase is unclear based on the terms the width “at or between”.  The Examiner submits it is unclear as to whether is claim a range of possible widths or exactly what the width encompasses based on use of the term “at”.  For example, it is unclear whether the width is between 10-200 millimeters, at 10 millimeters, or at 200 millimeters based on how the claim is currently written. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2017/0107014). This rejection was applied in Paragraphs 16-25 of the Non-Final rejection mailed 07/22/22. The rejection remains in effect.  Please see Response to Arguments below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0107014). Smith teaches a modular vacuum chamber system.  The basic embodiment of the device is shown in Figures 1-3 and 20-22.  As shown in the Figures, the system of Smith includes a plurality of end plates and frame elements. The Examiner considers the modules (outer modules 101) shown at the ends of the branches shown in the 8 module embodiments to be “end plates” and the modules (inner modules 101 and 102) along the inner portion of the branches to be “frame elements”. The modules (101 and 102) include a front frame contact surface (125) and rear frame contact surface (125) — see Figure 3 — and are assembled to form a vacuum chamber. The modules (101) include a plurality of plates (111, 112, 113) for enclosing (delimiting) portions of the modules. With respect to claim method claim 15, Smith teaches forming the frame elements and end plates by machining billet metal and then assembling the machined parts in Paragraphs 0052-0053. See also Paragraphs 18-24 of the Non-Final Rejection mailed 07/22/22 for an additional description of the teachings of Smith. Smith does not teach each of the at least two flat, effectively two-dimensional, plate-like, plate shaped frame elements have a width that is at or between 10 to 20 millimeters. Smith is silent as to the width of their plate shaped frame elements.  The Examiner takes the position that the only difference between the prior art and the instant claim is a recitation of relative dimensions. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the Examiner submits the claimed device having the recited width would not perform the function of forming and providing a vacuum chamber as the prior art Smith.  See MPEP 2144.04, Section IV, A – “Changes in Size/Proportion”.

Response to Arguments
Applicant’s arguments, filed 10/19/22, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 112(b) as set forth in Paragraphs 3-15 of the Non-Final rejection mailed 07/22/22 have been fully considered and are persuasive.  Applicant has amended claims 1-5 and 7-12 to address the issues set forth by the Examiner in the previous rejection and now recite “wherein the frame elements are completely circumferentially closed” in claim 1; and then argued this is sufficient to overcome the previous rejection.  See page 5 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been removed for claims 1-15.  However, new claim 16 has been rejected in Paragraphs 2-4 above.

Applicant’s arguments, filed 10/19/22, with respect to the rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2017/0107014) have been fully considered but they are not persuasive. Applicant has amended claim 1 to recite “wherein each of the plate shaped frame elements comprise a circumferential front frame contact surface for the arrangement of a further frame element or an end plates and comprise a circumferential rear frame contact surface for the arrangement of a further frame element or an end plate“ and then argued that the prior art Smith does not teach the features of claim 1. See pages 5-6 of Applicant’s Remarks. The Examiner respectfully disagrees and submits the following in rebuttal. 
Applicant has argued that Smith teaches large cube shaped modules that are thicker than Applicant’s plates. Applicant has also argued that Smith requires more fasteners than the instant device. The Examiner submits these arguments are beyond the scope of the claim as written. The Examiner submits that Claims 1-15 do not recite a specific thickness and that each of the cube modules of Smith have faces (side)s that are effectively two-dimensional, plate shaped, are closed by panels and have contact surfaces for the arrangement of further cubes or and end plate. The Examiner submits this is what is required by the claim as written.  With respect to the number of fasteners, Smith teaches more fasteners than recited in the claims, therefore, the prior art Smith fully encompasses the instant claims with respect to the issue of the number of fasteners. 

Applicant’s arguments, filed 10/19/22, with respect to the rejection(s) of claims 1-16 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as being anticipated (claims 1-15)  by Smith et al. (US 2017/0107014) or unpatentable (claim 16) over Smith et al. (US 20170107014) have been fully considered but they are not persuasive.  Claims 1-15 remain rejected as being anticipated by Smith - see Paragraphs 5-7 and 13 above.  Applicant has provided new claim 16 which recites “wherein each of the at least two flat, effectively two-dimensional, plate-like, plate shaped frame elements have a width that is at or between 10 to 20 millimeters”.  The Examiner submits the new claim containing the additional feature of a plate width that is at or between 10 to 20 millimeters is sufficient to overcome the rejection under 35 U.S.C. 102(a)(1) but has been rejected under 35 U.S.C. 103 in Paragraphs 8-11 above as being not patentably distinct from the prior art based on relative dimensions. See MPEP 2144.04, Section IV, A – “Changes in Size/Proportion”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        November 22, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798